Citation Nr: 0904117	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the left hip.

2.  Entitlement to service connection for avascular necrosis 
of the right hip.

3.  Entitlement to service connection for of the right 
shoulder.

4.  Entitlement to service connection for avascular necrosis 
of the left shoulder.


REPRESENTATION

Appellant represented by:	Peter J. Russo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above claims.

Although prior rating decisions have adjudicated the claims 
on appeal, since additional evidence was provided by the 
veteran within one year of those actions and was later 
addressed in the November 2005 rating action that was timely 
appealed, the appeal as to the claims will relate to the 
original adjudication of entitlement to a bilateral shoulder 
disability in October 2002, and entitlement to a bilateral 
hip disability in February 2004, and the Board is therefore 
not required to consider any of the claims on a new and 
material basis.  See 38 C.F.R. § 3.156(b) (2008).

In March 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  Avascular necrosis of the left hip had its onset during 
active service.

2.  Avascular necrosis of the right hip had its onset during 
active service.

3.  Avascular necrosis of the right shoulder had its onset 
during active service.

4.  Avascular necrosis of the left shoulder had its onset 
during active service.


CONCLUSIONS OF LAW

1.  Avascular necrosis of the left hip was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Avascular necrosis of the right hip was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Avascular necrosis of the right shoulder was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Avascular necrosis of the left shoulder was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant entitlement to 
service connection for Avascular necrosis of the hips and 
shoulders, any failure on the part of VA to notify and/or 
develop the claim pursuant to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) (VCAA), cannot be considered prejudicial 
to the veteran.  The Board will therefore proceed to a review 
of the claims on the merits.  

The veteran's DD Form 214 reflects that the veteran's 
military occupational specialty during service was 
infantryman.  Personnel records further reflect that the 
veteran had 5 months and 8 days of overseas service to the 
Sinai Peninsula in Egypt between November 1986 and May 1987.

VA magnetic resonance imaging (MRI) of the shoulders and hips 
in June and July 2003, respectively, reflects findings that 
included avascular necrosis of the femoral heads, and 
necrosis of the humeral heads.  

A private medical statement from Dr. Onyike, dated in 
February 2004, indicates that the veteran had bilateral 
osteonecrosis of the femoral heads and humeral heads, and 
that his only risk factor was deep sea diving while in the 
military between 1985 and 1988.  The diagnosis was 
osteonecrosis of the bilateral femoral and humeral heads.  

A private medical record from May 2004 reflects that the 
veteran's past medical history included avascular necrosis of 
both shoulders and hips.  

A May 2004 VA treatment record reflects the opinion that 
osteonecrosis secondary to deep sea diving is/was a feature 
of patients who had nitrogen narcosis, i.e., the bends, but 
that the "patient did not have this."

In October 2004, the veteran provided various articles that 
addressed the relationship between scuba diving and the 
development of avascular necrosis.

A VA heart examination from October 2004 revealed diagnoses 
that included avascular necrosis of the hips.  After noting 
that the veteran denied ever having decompression sickness, 
this examiner concluded that it was not as likely as not that 
this veteran's scuba diving was related to his avascular 
necrosis.  

A June 2005 statement from fellow service member, R.M., 
reflects that this witness was attached to the veteran's unit 
during a peacekeeping deployment to the Sinai Peninsula in 
1986-1987, and that he was the office-in-charge of the scuba 
instructional program during that deployment.  He further 
stated that the veteran participated in the scuba program 
while on active duty during that time in the Sinai and was 
issued a certification card by R.M.  

A private medical report from Dr. Grandrimo, dated in 
February 2008, reflects the impression of bilateral hip and 
shoulder avascular necrosis.  Dr. Grandrimo believed that the 
causative agent for the above diagnoses could be related to 
the veteran's prior occupation as a military diver.  While 
Dr. Grandrimo understood that the veteran had a history of 
substance abuse in the past that could be the cause of 
avascular necrosis, he believed that based upon the veteran's 
history and type of work activity and longevity, within a 
certain degree of medical certainty, his occupation had more 
to do with his avascular necrosis than other etiologies.  He 
went on to comment that there could be other etiologies in 
addition to substance abuse, but that it was very difficult 
to distinguish between the two, and that his activities were 
more a cause for his avascular necrosis than anything else.

In a private medical report, dated in February 2008, Dr. 
Zeliger first indicated that he had never seen a case of 
avascular necrosis involving four major joints as a result of 
alcohol-induced osteonecrosis.  The degree of necrosis that 
the veteran had was, in his opinion, most likely due to 
diving secondary to his military experience, and that he 
firmly believed that the problem from which the veteran was 
suffering was a direct result of his service-connected 
problems from diving.

At the veteran's hearing before the Board in March 2008, the 
veteran testified that when his unit was on deployment in the 
Sinai, for a minimum of twice a week to a maximum of 5-10 
times a week for a period of six months, he trained and 
participated in missions involving scuba diving to depths as 
great as 120 feet (transcript (T.) at pp. 6-7).  He also did 
some scuba diving upon his return to Fort Campbell, Kentucky 
(T. at p. 7).  He would sometimes engage in rapid ascensions 
that would cause him to be in severe pain, but he had not 
been required to be in a decompression chamber (T. at p. 8).  
He was examined by both Dr. Grandrimo and Dr. Zeliger in the 
process of obtaining their opinions with respect to the 
etiology of his avascular necrosis (T. at pp. 12-15).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board has considered the evidence relevant to these 
claims, and first notes that it supports the conclusion that 
the veteran currently suffers from avascular necrosis of the 
hips and shoulders.  

The Board also notes that while the October 2004 VA heart 
examiner believed that it was not as likely as not that the 
veteran's scuba diving was related to his avascular necrosis 
because the veteran had denied ever having decompression 
sickness, he did not consider the fact that the veteran had 
avascular necrosis of the hips and shoulders.  Therefore, it 
is apparent that this opinion was to some extent based on an 
inaccurate premise.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

Moreover, in private medical reports dated in February 2008, 
both Dr. Grandrimo and Dr. Zeliger concluded that the 
veteran's avascular necrosis of the hips and shoulders was 
related to his activities as a diver in the military, with 
Dr. Zeliger basing his opinion on the fact that avascular 
necrosis had been diagnosed in four major joints.  Thus, 
while the Board does not find that it is entirely clear why 
the doctor finds the involvement of four major joints to be 
determinative in this matter, his opinion was at least based 
on a more correct assessment of the facts.  In addition, the 
veteran has testified that while it had never been necessary 
for him to be placed in a decompression chamber following any 
rapid ascent during service, there were occasions when he 
experienced pain in his joints following ascents, and it is 
unclear from the October 2004 VA opinion as to the type of 
symptoms required to demonstrate the type of decompression 
symptoms that the examiner would find sufficient to warrant a 
relationship between avascular necrosis and scuba diving.  

Accordingly, because the evidence reflects a significant 
history of scuba diving in service and current diagnoses of 
avascular necrosis of both the hips and shoulders, with two 
opinions in favor of service connection and one concluding 
that the evidence was against such a link based at least in 
part on an inaccurate premise, the Board will give the 
veteran the benefit of the doubt, and find that the veteran's 
avascular necrosis of the hips and shoulders is of service 
origin.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for the avascular 
necrosis of the hips and shoulders.


ORDER

Service connection for avascular necrosis of the left hip is 
granted.

Service connection for avascular necrosis of the right hip is 
granted.

Service connection for avascular necrosis of the right 
shoulder is granted.

Service connection for avascular necrosis of the left 
shoulder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


